                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

PHILIP J. GADZINSKI,

       Plaintiff,                                                      ORDER
v.
                                                               Case No. 19-cv-339-jdp
DOUG BELLILE, ET AL.,

       Defendants.


       Plaintiff Philip J. Gadzinski has filed a proposed civil complaint and requested leave to

proceed without prepaying the filing fee.     To evaluate plaintiff’s request to proceed with

prepayment of the filing fee, I must review a certified copy of plaintiff’s resident account

statement (or institutional equivalent) for the six-month period immediately preceding the

filing of the complaint.

       For this case to proceed, plaintiff must submit the certified resident account statement

no later than May 21, 2019. If I find that plaintiff is indigent, I will calculate an initial

partial payment amount that must be paid before the court can screen the merits of the

complaint under 28 U.S.C. § 1915(e)(2). Thereafter, plaintiff will be required to pay the

balance of the filing fee in installments.




                                             ORDER

       IT IS ORDERED that plaintiff Philip J. Gadzinski may have until May 21, 2019 to

submit a resident account statement for the period beginning approximately October 29,

2018 and ending approximately April 29, 2019.         If, by May 21, 2019, plaintiff fails to

respond to this order, I will assume that plaintiff wishes to withdraw this action voluntarily.
In that event, the case will be closed without prejudice to plaintiff filing the case at a later

date.




              Entered this 30th day of April, 2019.

                                    BY THE COURT:

                                    /s/

                                    PETER OPPENEER
                                    Magistrate Judge
